Citation Nr: 9930363	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  93-25 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active duty service from May 1969 to May 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied a claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD.  The veteran appealed, and in May 1996, the 
Board remanded the claim for additional development.  After 
the requested development had been attempted or otherwise 
carried out, the RO affirmed its denial in April 1999. 


REMAND

A review of the veteran's written statements shows that he 
essentially asserts that he has PTSD as the result of 
stressors encountered during search, evasion, resistance and 
escape (SERE) training which was undertaken as part of his 
Marine reconnaissance training.  Specifically, in a statement 
received in October 1991, he stated that during his SERE 
training he was tied up and had a sack placed over his head, 
that his head was repeatedly held underwater, that he was 
punched in the face, stomach and kidneys, and that his feet 
were repeatedly kicked out from under him.  In addition, he 
asserts that, except for daily "interrogations," and 45 
minutes during which he was forced to do physical exercises, 
he was kept "day and night" in a box measuring 4' x 4' x 
5'.  He states that he was not fed, and that after about four 
days of this training he began to lose touch with reality and 
became afraid for his life.

The veteran's service records include "Administrative 
Remarks" (NAVMC 118(11)) which contain a notation, dated 
February 10, 1972, that he successfully completed a 58-hour 
SERE course.

As an initial matter, the Board finds that the veteran's 
statements regarding inservice assault, in conjunction with 
the medical evidence which reflects current psychiatric 
pathology and which tends to link such pathology to military 
service, are sufficient to well ground the claim.  See 38 
U.S.C.A. § 5107(a) (West 1991); Patton v. West, 12 Vet. 
App. 272 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

In May 1986, the Board denied a claim of entitlement to 
service connection for an acquired psychiatric disorder, 
claimed as PTSD.  The Board's decision was final.  
38 U.S.C.A. § 7104(b) (West 1991).  In July 1991, the veteran 
filed to reopen his claim.  In September 1992, the RO 
determined that new and material evidence had not been 
received to reopen the claim.  The veteran appealed, and in 
May 1996, the Board determined that new and material evidence 
had been submitted to reopen the claim, and, finding the 
claim to be well grounded remanded for additional development 
consistent with the duty to assist.  After the requested 
development had been carried out or otherwise attempted, the 
RO affirmed its denial in April 1999.  

The Board first notes that after the RO affirmed its denial 
of the claim in April 1999, the veteran was notified that his 
case was recertified for appeal in a letter dated June 23, 
1999.  On September 20, 1999, the Board received a letter 
from the veteran accompanied by medical evidence 
(specifically, an examination report from Rudolph A. Gross, 
M.D., dated in August 1992, an examination report from 
Stephen S. Teich, M.D., dated in September 1994, and a 
psychological test report from David Read Johnson, Ph.D., 
dated in January 1997).  This evidence was not previously of 
record.  In his letter, the veteran also stated that he 
desired to remove Disabled American Veterans (DAV) as his 
representative, and that he wished to represent himself.  

Applicable regulations provide that any pertinent evidence 
submitted by the veteran will be accepted by the Board, but 
only if received within 90 days following notification to the 
veteran of the transfer of the records to the Board, or if 
good cause for a delay beyond 90 days is shown on motion of 
the appellant.  38 C.F.R.     § 20.1304 (1999).   The 
regulations further provide that such evidence which is 
timely submitted to the Board must be referred to the RO for 
review and preparation of a supplemental statement of the 
case (SSOC), unless this procedural right is waived by the 
appellant.  38 C.F.R. § 20.1304(c) (1999).  

In this case, it does not appear that the RO issued a SSOC 
with regard to this evidence, or that the RO has even had the 
opportunity to review this evidence.  In addition, there is 
no indication that the veteran waived his procedural right to 
have this additional evidence considered by the RO.  
Therefore, under the circumstances, this case must be 
returned to the RO for its consideration of the submitted 
medical evidence, and the issuance of an SSOC, if 
appropriate.  Id.

In addition, a remand is warranted for compliance with its 
May 1996 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998) (a remand by the Court or the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders and that it constitutes error on the part of 
the Board to fail to insure compliance).  In this case, in 
its May 1996 remand, the Board requested the RO to schedule 
the veteran for a complete psychological evaluation to 
include all indicated testing, such as the Mississippi Scale 
for Combat Related Post Traumatic Stress Disorders, as well 
as a psychiatric examination by a psychiatrist who had not 
previously examined him.  However, the RO failed to schedule 
such testing.  

Furthermore, the Board's May 1996 remand requested that RO to 
attempt to verify the claimed stressors with the veteran's 
service department, or other agency as appropriate.  Although 
the RO made two attempts, in September and December of 1998, 
to verify with the Marine Corps the veteran's claimed 
stressors during his SERE training in February 1972, there is 
no record of a response.  The Board further notes that it 
appears that the RO's requests to the Marine Corps were sent 
to an address which is not normally used for such purposes, 
specifically, the United Stated Marine Corps Historical 
Center in Washington, D.C.  Under the circumstances, on 
remand the RO should send a request to the United Stated 
Marine Corps Historical Center so that they may attempt to 
verify the claimed stressors.  

In light of these facts, the Board concludes that under 
Stegall, another remand is necessary to afford the veteran 
psychological testing and a psychiatric examination, and to 
obtain a response from the Marine Corps, as requested in the 
Board's May 1996 remand. 

Finally, in its May 1996 remand, the Board requested the RO 
to contact the veteran and ask him to provide the names and 
addresses of all medical care providers who treated him for 
his claimed psychiatric disorder, and to furnish signed 
authorizations for release to the VA of private medical 
records in connection with each non-VA source identified.  
The RO was further requested to attempt to obtain any 
identified private treatment records and any additional VA 
medical records, not already on file, which may exist and 
incorporate them into the claims folder.  In particular, the 
RO was requested to attempt to obtain all records from Dr. 
Kinzel pertaining to the November 1979 psychiatric evaluation 
of the veteran; all records from Kings County Hospital and 
Queens General Hospital pertaining to the veteran's previous 
suicide attempts; and all pertinent records from the Prison 
Health Services.  The RO was also requested to contact the 
veteran and request that he provide additional details with 
regard to the circumstances surrounding the claimed stressor 
incident(s) which reportedly occurred during his SERE 
training.  

Although the RO sent the veteran a letter in February 1997 in 
an attempt to obtain the requested medical treatment 
information and signed authorizations for release, as well as 
additional details of the claimed stressors, there is no 
record of a response.  Under the circumstances, since the 
record is being returned on remand, the RO should provide the 
veteran with another opportunity to comply with its attempt 
to obtain the aforementioned medical evidence. 

As a final matter, the Board notes that the veteran's claim 
rests, in part, on the allegation that he was beaten and 
tortured by instructors during SERE training.  A recent 
decision of the Court, Patton v. West, 12 Vet. App. 272 
(1999), clearly alters the landscape in the adjudication of 
claims of service connection for PTSD based upon personal 
assault.  In Patton, the Court emphasized that statements 
contained in prior decisions indicating that "something more 
than medical nexus evidence is required to fulfill the 
requirement for 'credible supporting evidence'", of a claimed 
stressor and that "[a]n opinion by a mental health 
professional based on a postservice examination of the 
veteran cannot be used to establish the occurrence of the 
stressor," were made in the context of discussing PTSD 
diagnoses other than those arising from personal assault.  
Id. at 280; see also Cohen v. Brown, 10 Vet. App. 128 (1997); 
Moreau v. Brown, 9 Vet. App. 389 (1996).  With regard to 
personal assault cases, the Court pointed out that "VA has 
provided special evidentiary development procedures, 
including the interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)). 

Under the circumstances, on remand the RO is required to 
address the provisions of M21-1 cited by the Court in Patton, 
which provide special evidentiary procedures for PTSD claims 
based on personal assault.  The Court has held that these 
provisions are substantive rules that are the equivalent of 
VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Specifically, M21-
1, Part III, 5.14(c) subparagraph (8) provides that "[i]f the 
military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish 
an inservice stressful incident.  Behavior changes that 
occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."  The Court in Patton went on 
to note that the manual improperly appeared to require that 
the existence of the in-service stressor be shown by a 
preponderance of evidence.  Any such requirement would be 
inconsistent with the so called equipoise doctrine set forth 
in  38 U.S.C.A. § 5107(b) where the benefit of the doubt is 
given to the claimant unless the evidence preponderates 
against the claim.

Although the claims file contains a number of service and 
service medical records, to include the veteran's DD Form 
214, a record of service (NAVMC 118 (3)) and administrative 
remarks (NAVMC 118(11)), the claims file does not currently 
contain a medical opinion which specifically addresses 
whether there is sufficient evidence of behavior changes at 
the time of the claimed incident to warrant a conclusion that 
the claimed assault(s) actually occurred, and, if so, whether 
the veteran has PTSD as a result of such a verified stressor.  
On remand the examining physician should be requested to 
offer an opinion on this question.  

Based on the foregoing, the Board has determined that 
additional development is required.  Therefore, this case is 
REMANDED for the following action:

1.  The RO should again contact the 
veteran and request him to provide the 
names and addresses of all medical care 
providers who have treated him for his 
claimed psychiatric disorder.  The RO 
should request the veteran furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  The 
RO should attempt to obtain any such 
private treatment records and any 
additional VA medical records, not 
already on file, which may exist and 
incorporate them into the claims folder.  
The RO should specifically attempt to 
obtain all records from Dr. Kinzel 
pertaining to the November 1979 
psychiatric evaluation of the veteran; 
all records from Kings County Hospital 
and Queens General Hospital pertaining to 
the veteran's previous suicide attempts; 
and all pertinent records from the Prison 
Health Services.  Copies of all records 
obtained, and any notification of 
negative results, should be associated 
with the claims folder.

2.  The veteran should be asked to 
specify, in as detailed a fashion as 
possible, the circumstances surrounding 
the claimed stressor incident(s) which 
reportedly occurred during his SERE 
training.  He should specify, to the 
extent possible, the location and date of 
each event identified, the identity of 
any other individuals who witnessed the 
alleged events, the training unit or 
cycle to which he was assigned at the 
time, if known, in addition to any other 
identifying information which may be 
relevant. 

3.  Once a response has been received 
from the veteran pursuant to second 
paragraph of this remand, or after 
allowing for a reasonable period of time 
and there is no response from the 
veteran, the RO should contact the United 
Stated Marine Corps Historical Center, 
Attention: Archives Section, Building 58, 
Washington Navy Yard, Washington, D.C.  
20374-0580, and request that they attempt 
to verify the claimed stressors.  A 
generalized description of the length, 
and course content, of SERE training 
should also be requested.  Service 
personnel records reflect that the 
veteran completed the SERE course 
conducted by "STATRNGDEPCPNC" on 
February 10, 1972.

4.  The RO should prepare a report 
detailing the nature of any claimed 
stressor(s) which it has determined is 
verified by the record.  Regardless of 
whether a response is received from the 
veteran pursuant to the second paragraph 
of this remand, and regardless of whether 
any stressors have been verified, the RO 
should schedule the veteran for an 
examination by a VA psychiatrist to 
determine whether the veteran has PTSD 
under the criteria as set forth in either 
the Third or Fourth Edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IIIR and DSM-IV).  
If the veteran is found to have PTSD, and 
if any claimed stressor has been 
verified, the examiner should indicate 
whether the veteran's PTSD is related to 
the claimed, verified stressor(s).  The 
RO must provide the examiner with a 
summary of the claimed, verified 
stressor(s), and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  Such report must include a 
complete rationale for all opinions 
expressed.  The veteran's claims folder 
and a copy of this REMAND are to be 
provided to the examiner for use in the 
study of this case.  

If, and only if, 1) the veteran is 
determined to have PTSD, and 2) there is 
no claimed, verified stressor, the 
examiner should be requested to provide 
an opinion, based on objective evidence 
in the file, whether it is as likely as 
not that there was a change in behavior 
at the time of the claimed incident in 
service to establish an inservice 
stressful incident and that the veteran 
has PTSD as a result of the verified 
stressor(s). See M21-1, Part III, 5.14c 
(8), (9).  Such report must include a 
complete rationale for all opinions 
expressed. 

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the 
expanded record and adjudicate the issue 
of service connection for PTSD on a de 
novo basis.  If the RO's decision is 
adverse to the veteran, then he should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he 
desires to have considered in connection with his current 
appeal.  No action is required of the appellant until he is 
notified.




		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals



 

